
	
		II
		112th CONGRESS
		1st Session
		S. 1193
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2011
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to preserve and
		  renew Federal-aid highways to reduce long-term costs, improve safety, and
		  improve the condition of Federal-aid highways. 
	
	
		1.Short titleThis Act may be cited as the
			 Federal-Aid Highway Preservation and
			 Renewal Program Act of 2011.
		2.System
			 preservation and renewal program
			(a)In
			 generalSection 119 of title 23, United States Code, is amended
			 to read as follows:
				
					119.System
				preservation and renewal program
						(a)DefinitionsIn
				this section:
							(1)Asset
				managementThe term asset management means a
				strategic process for the management of transportation infrastructure that
				takes into consideration economic and engineering factors to make
				cost-effective investment decisions to improve the overall state of good repair
				of facilities.
							(2)Eligible
				costThe term eligible cost means, with respect to
				costs incurred for a project, costs of—
								(A)development and
				implementation of asset management systems in support of system preservation
				and renewal plans;
								(B)inspection
				activities for highway bridges and tunnels in the State;
								(C)reducing or
				eliminating an identified highway or bridge safety problem;
								(D)training of
				personnel responsible for inspection of highway tunnels and inspection and load
				rating of highway bridges in the State;
								(E)data collection
				to monitor the condition of highways and highway bridges in the State;
								(F)environmental
				restoration and pollution abatement to offset or mitigate the impacts of a
				project eligible under subparagraph (A);
								(G)control of
				terrestrial and aquatic noxious weeds and establishment of non-native plant
				species within the limits of a project eligible under subparagraph (A);
				and
								(H)implementation of
				the policy established pursuant to subsection (l)(1).
								(3)Eligible
				highway facilityThe term eligible highway facility
				means—
								(A)a highway located
				on a Federal-aid highway;
								(B)a bridge located
				on a Federal-aid highway;
								(C)a bridge not
				located on a Federal-aid highway; and
								(D)a bicycle or
				pedestrian lane, path, walkway, or similar travel surface located within the
				right-of-way of a Federal-aid highway.
								(4)Eligible
				projectThe term eligible project means a project
				that is—
								(A)(i)a project for
				resurfacing, restoration, rehabilitation, replacement, or reconstruction of an
				eligible highway facility;
									(ii)a project for preservation,
				protection, or other preventive repair of an eligible highway facility;
				or
									(iii)a project to reduce or eliminate
				an identified highway safety problem, if the project—
										(I)is eligible under section 148; and
										(II)has a cost of less than $10,000,000;
				and
										(B)consistent with
				the investment strategy of the State in which the project is to be carried
				out.
								(5)Investment
				strategyThe term investment strategy means a State
				investment strategy established under subsection (h)(2)(B).
							(6)Overall State
				of good repair standardsThe term overall state of good
				repair standards means the performance standards established under
				subsection (f)(1)(B).
							(7)Preservation
								(A)In
				generalThe term preservation means any
				cost-effective activity to prevent, delay, or reduce deterioration on an
				eligible highway facility, including preventive and corrective actions.
								(B)ExclusionThe
				term preservation does not include structural or operational
				improvement beyond the originally designed traffic capacity of an existing
				highway facility except to the extent the improvement occurs as an incidental
				result of the preservation activity or improves safety.
								(8)ProgramThe
				term program means the system preservation and renewal program
				established under subsection (b).
							(9)ProtectionThe
				term protection, with respect to a highway, means the conduct of
				an activity or action associated with the design and construction of measures
				to protect highways from hazards such as earthquakes, floods, scour, icing,
				vessel collision, vehicular impact, and security threats.
							(10)State of good
				repair performance targetThe term state of good repair
				performance target means a performance target established under
				subsection (f)(2).
							(11)System
				preservation and renewal fundsThe term system preservation
				and renewal funds means funds apportioned under sections 104(b)(4),
				104(m), and 144(e) for the program.
							(12)System
				preservation and renewal planThe term system preservation
				and renewal plan means a system preservation and renewal plan
				established by a State under subsection (h).
							(b)EstablishmentThe
				Secretary shall establish and implement a surface transportation infrastructure
				preservation and renewal program designed to maintain and preserve the quality,
				efficiency, safety, and value of Federal-aid highways and Federal-aid and
				non-Federal-aid bridges in accordance with this section.
						(c)PurposesThe
				purposes of the program shall be—
							(1)to establish
				national priorities and goals for bringing Federal-aid highways and Federal-aid
				and non-Federal-aid bridges into a state of good repair and preserving that
				state of good repair;
							(2)to focus Federal
				investment on preserving and improving the condition of roadways and bridges;
				and
							(3)to strengthen the
				connection between the use by a State of Federal surface transportation funding
				and the accomplishment of performance outcomes.
							(d)Use of
				apportioned funds
							(1)In
				generalA State may obligate funds apportioned to the State under
				the program for—
								(A)eligible
				projects; and
								(B)eligible
				costs.
								(2)Priority for
				national highway system projects
								(A)In
				generalExcept as provided in subparagraph (B), a State shall
				give priority to eligible projects that help meet the overall state of good
				repair standards for the National Highway System under subsection
				(f)(1)(B).
								(B)ExceptionThis
				paragraph shall not apply to any State that is meeting the overall state of
				good repair standards for the National Highway System established under
				subsection (f)(1)(B), as determined by the Secretary.
								(3)Limitation
								(A)In
				generalA project cost attributable to expansion of the capacity
				of a highway located on a Federal-aid highways shall not be eligible for
				funding under this section if the new capacity consists of 1 or more new travel
				lanes that are not auxiliary lanes.
								(B)Non-Federal-aid
				bridges
									(i)In
				generalNot less than 15 percent of the amount apportioned to
				each State under section 144(e) for each of fiscal years 2012 through 2017
				shall be expended for projects to preserve, rehabilitate, protect, or replace
				highway bridges, other than those bridges on Federal-aid highways.
									(ii)Reduction in
				expendituresThe Secretary, after consultation with State and
				local officials, may reduce the amount required to be expended under clause (i)
				for bridges in the State that are not located on a Federal-aid highway if the
				Secretary determines that the State has inadequate needs to justify the
				expenditure.
									(4)Exception
								(A)Debt financing
				instrumentsPrior to the apportionment of funds made available
				for a program, a State may deduct amounts sufficient for the payment of any
				debt-financing instruments committed, guaranteed, or obligated to a third party
				before the date of enactment of the Federal-Aid Highway Preservation and Renewal Program Act
				of 2011 for eligible projects under this title (including this
				section) and title 49.
								(B)Defense base
				closure and realignment impactsBefore October 1, 2013, a State
				may use up to 25 percent of the funds of the State for system preservation and
				renewal for projects to address transportation impacts relating to decisions of
				the Defense Base Closure and Realignment Commission.
								(e)Other eligible
				costsIn addition to the funds obligated for eligible projects, a
				State may obligate, in the aggregate, not to exceed 5 percent of the funds
				apportioned to the State under the program for a fiscal year to pay other
				eligible costs.
						(f)System
				preservation and renewal performance standards and targets
							(1)Secretary
				responsibilitiesNot later than 1 year after the date of
				enactment of the Federal-Aid Highway
				Preservation and Renewal Program Act of 2011, the Secretary
				shall, by regulation and in consultation with States, establish—
								(A)criteria for
				determining the state of good repair of eligible highway facilities, based on
				highway pavement condition or bridge structural adequacy, as applicable;
				and
								(B)overall state of
				good repair standards for each class of infrastructure described in paragraph
				(3), based on the criteria established under subparagraph (A).
								(2)State
				responsibilitiesNot later than 2 years after the date of
				enactment of the Federal-Aid Highway
				Preservation and Renewal Program Act of 2011, and every 2 years
				thereafter, each State, in conjunction with the development of the system
				preservation and renewal plan of the State, shall establish or revise, for each
				class of infrastructure described in paragraph (3), quantifiable State of good
				repair performance targets that, at a minimum, estimate the projected
				percentage change over a 2-year period of infrastructure that is rated as being
				not in state of good repair based on the criteria established under paragraph
				(1)(B).
							(3)Classes of
				infrastructureThe classes of infrastructure referred to in
				paragraph (1) are—
								(A)the total deck
				area of highway bridges in a State that are located on the National Highway
				System;
								(B)the total deck
				area of highway bridges in a State that are located on Federal-aid
				highways;
								(C)the total lane
				miles in a State that are located on the National Highway System; and
								(D)the total lane
				miles in a State that are located on Federal-aid highways.
								(4)ComplianceIf
				a State meets an overall state of good repair standard established under
				paragraph (1)(B) for a class of infrastructure described in paragraph (3), that
				class of infrastructure in the State shall be considered to be in a state of
				good repair.
							(5)ApplicabilityNo
				State shall be required to establish state of good repair performance targets
				under paragraph (2) for any class of infrastructure that a State certifies as
				meeting the overall state of good repair standard under paragraph
				(1)(B).
							(g)State asset
				management process
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Federal-Aid Highway Preservation and Renewal
				Program Act of 2011, a State shall develop an asset management
				process to support the development and implementation of system preservation
				and renewal plans under subsection (h).
							(2)RequirementsThe
				process developed under paragraph (1) shall be based on analytical mechanisms
				to identify cost-effective investments to preserve, rehabilitate, restore,
				resurface, reconstruct, protect, or replace Federal-aid highways and highway
				bridges on Federal-aid highways to improve the overall state of good repair of
				those highways and bridges.
							(h)State system
				preservation and renewal plans
							(1)Submission of
				plansNot later than 2 years after the date of enactment of the
				Federal-Aid Highway Preservation and Renewal
				Program Act of 2011 and biennially thereafter, a State shall
				develop or update, as applicable, and submit to the Secretary for approval, a
				system preservation and renewal plan.
							(2)Plan
				requirementsA system preservation plan of a State and any update
				of such a plan shall—
								(A)include
				documentation on the state of good repair based on the criteria under paragraph
				(f)(1) and each class of infrastructure described in subsection (f)(3);
								(B)include an
				investment strategy that—
									(i)covers a period
				of 6 years; and
									(ii)describes the
				manner in which the State will allocate funds apportioned to the State to carry
				out this section among, at a minimum—
										(I)facilities in
				good condition, fair condition, and poor condition;
										(II)projects located
				on each class of infrastructure described in subsection (f)(2);
										(III)projects that
				vary with respect to geographical location, as determined by the State;
				and
										(IV)other eligible
				costs;
										(iii)is based on an
				asset management process under subsection (g);
									(iv)describes any
				Federal, State, local, or private funds that the State plans to use, in
				addition to system preservation and renewal funds, on projects that would help
				to meet the state of good repair performance targets established under this
				section;
									(v)indicates the
				number of lane miles of highways and quantity of deck area on highway bridges
				that the State would address through the allocations described in clause (ii);
				and
									(vi)subject to
				subsection (d)(2), provides for investment in projects that, once completed,
				would allow the State to meet the applicable state of good repair performance
				targets;
									(C)include a
				description of the extent to which the use by the State of system preservation
				and renewal funds apportioned to the State during the 2 most recent fiscal
				years was consistent with the investment strategy of the State,
				including—
									(i)an identification
				of the number of lane miles of highways and quantity of deck area on highway
				bridges on which the State has used those funds during those 2 fiscal
				years;
									(ii)an
				identification of the distribution of highway and bridge facilities, by level
				of ownership (Federal, State, tribal, and local) and by functional
				classification, on which the State has obligated those funds during those 2
				fiscal years;
									(iii)an assessment
				of the progress that the State has made toward meeting each of the state of
				good repair performance targets of the State based on the projects that the
				State has carried out under this section and the contribution that those
				projects have made or would make, once complete, to the State meeting those
				performance targets; and
									(iv)a description of
				the expenditure of funds on a geographical basis, as determined by the State;
				and
									(D)describe the
				manner in which the investment strategy of the State would enable the
				State—
									(i)to meet the state
				of good repair performance targets of the State; and
									(ii)improve the
				condition of the classes of infrastructure described in subsection (f)(3) in
				the State.
									(3)Public
				availability of planA State shall make the system preservation
				and renewal plan of the State, and each update of the plan, available to the
				public.
							(i)Failure To meet
				State of good repair performance targets
							(1)In
				generalIf a State does not meet the biennial system preservation
				and renewal performance targets under this section, the State shall coordinate
				with the Secretary to direct portions of Federal funds available under this
				title to the State toward projects eligible under this section in order to meet
				the state of good repair performance targets under this section.
							(2)WaiverThe
				Secretary may temporarily waive the application of this subsection if—
								(A)unforeseen events
				significantly impact the ability of a State to meet the biennial state of good
				repair performance targets; or
								(B)eligible
				facilities under this section in the State have suffered serious damage due to
				an event that results in the declaration of—
									(i)an emergency by
				the Governor of the State; or
									(ii)a major disaster
				by the President under the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5121 et seq.).
									(j)OversightBeginning
				for the third fiscal year after the date of enactment of the
				Federal-Aid Highway Preservation and Renewal
				Program Act of 2011, and at least biennially thereafter or at
				such other times or intervals as are determined to be necessary by the
				Secretary, the Secretary, in conjunction with the submission of the State
				system preservation and renewal plan under subsection (g), shall conduct
				oversight activities to assess whether the use by each State of funds under
				this section is consistent with the investment strategy of the State under this
				section.
						(k)Biennial report
				to congressNot later than September 30, 2013, and biennially
				thereafter, the Secretary shall submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Environment
				and Public Works of the Senate a report containing—
							(1)an evaluation of
				the performance of each State with respect to—
								(A)the investment
				strategy of the State under this section; and
								(B)the system
				preservation and renewal performance targets established for the State under
				this section; and
								(2)such
				recommendations as the Secretary may provide for improvements of the
				program.
							(l)Additional
				requirements
							(1)Safe streets
				policyNot later than 2 years after the date of enactment of the
				Federal-Aid Highway Preservation and Renewal
				Program Act of 2011, each State shall develop a policy applicable
				to any project funded, in whole or in part, under the program that—
								(A)ensures the
				adequate accommodation, in all phases of project planning and development, of
				all users of the transportation system, including—
									(i)pedestrians;
									(ii)bicyclists;
									(iii)public transit
				users;
									(iv)older
				individuals;
									(v)motorists;
									(vi)individuals with
				disabilities; and
									(vii)users of motor
				vehicles with a taxable gross weight (as defined in section 4481 of the
				Internal Revenue Code of 1986) in excess of 55,000 pounds;
									(B)ensures the
				consideration of the safety and convenience of all users in all phases of
				project planning and development; and
								(C)delineates a
				clear procedure that gives due consideration to the geographical location, road
				classification, population density, and other demographic factors by which
				projects funded, in whole or in part, under this program may be exempted from
				complying with the policy.
								(2)Categorical
				exclusionsTo the extent appropriate, the Secretary shall develop
				categorical exclusions from the requirement that an environmental assessment or
				an environmental impact statement under section 102 of the National
				Environmental Policy Act of 1969 (42 U.S.C. 4332) be prepared for
				transportation activities located within an existing right-of-way funded under
				the program.
							(3)Maintenance of
				effort provision
								(A)In
				generalFor any fiscal year for which a State receives funds
				pursuant to this section, the State shall certify to the Secretary that the
				State will expend funds for the maintenance and operations of facilities in an
				amount that is at least equal to the average annual amount of funds expended
				over the preceding 3 fiscal years.
								(B)Form and
				deadlineA certification described in subparagraph (A) shall be
				submitted in such form and not later than such date as shall be determined by
				the Secretary.
								(C)Penalty for
				noncomplianceIf a State fails to provide a certification to the
				Secretary in accordance with subparagraph (A), the Secretary shall withhold
				from the State, for each fiscal year until such time as the State submits the
				certification in accordance with subparagraph (A), an amount equal to 10
				percent of the amounts the State would have received under this section for the
				fiscal year.
								(D)WaiverThe
				Secretary may temporarily waive the application of this paragraph if unforeseen
				events significantly impact the ability of a State to meet the biennial state
				of good repair performance targets.
								(m)Applicability
				of planning requirementsNothing in this section limits the
				applicability of sections 134 and 135 to projects carried out under this
				section.
						(n)Continuation of
				current review practiceBecause each individual project that is
				carried out under the investment strategy described in the system preservation
				and renewal plan of a State is subject to review under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), a decision by the
				Secretary concerning a system preservation and renewal plan or an update of the
				plan in connection with this section shall not be considered to be a Federal
				action subject to review under that Act.
						(o)Transfer of
				NHS, bridge program, and interstate maintenance apportionmentsOn
				application by a State and approval by the Secretary, the Secretary may
				transfer to the apportionment of the State under section 104(b)(1) the amount
				of funds apportioned to the State for a fiscal year ending before October 1,
				2010, under paragraphs (1) and (4) of section 104(b), and section 144(e) (as
				those sections were in effect on the day before the date of enactment of the
				Federal-Aid Highway Preservation and Renewal
				Program Act of 2011), that remains available for expenditure by
				the State.
						(p)Regulations on
				performance measures of structural adequacyNot later than 1 year
				after the date of enactment of the Federal-Aid Highway Preservation and Renewal Program Act
				of 2011, the Secretary shall promulgate such regulations as are
				necessary to carry out this
				section.
						.
			(b)Application to
			 system preservation and renewal fundsSection 126 of title 23,
			 United States Code, is amended—
				(1)in subsection
			 (a), by striking subsections (b) and (c) and inserting
			 subsections (b), (c) and (d); and
				(2)by adding at the
			 end the following:
					
						(d)Application to
				system preservation and renewal funds
							(1)In
				generalA State may transfer funds apportioned to the State under
				section 104(m) for the system preservation and renewal program if the State
				meets the overall state of good repair standards established under section
				119(f)(1)(B) for classes of infrastructure under subparagraphs (A) and (C) of
				sections 119(f)(3).
							(2)Good repair
				standardsA State may transfer funds apportioned to the State
				under sections 104(b)(4) and 144(e) for the system preservation and renewal
				program if the State meets each of the overall state of good repair standards
				established under section
				119(f)(1)(B).
							.
				(c)Clerical
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by striking the item relating to section 119 and inserting the
			 following:
				
					
						Sec.119. System preservation
				and renewal
				program.
					
					.
			(d)Conforming
			 amendments
				(1)Section 104 of
			 title 23, United States Code, is amended by adding at the end the
			 following:
					
						(m)System
				preservation and renewalNotwithstanding any other provision of
				this section, 1/2 of the funds apportioned to a State
				under subsection (b)(1) shall be used for system preservation and renewal under
				section 119 of title 23, United States
				Code.
						.
				(2)Section 105 of
			 title 23, United States Code, is amended in each of subsections (a)(2) and
			 (b)(2) by striking the Interstate maintenance program each place
			 it appears and inserting the system preservation and renewal
			 program.
				(3)Section 118 of
			 title 23, United States Code, is amended—
					(A)by striking
			 subsection (c); and
					(B)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
					
